UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 8, 2013 ESP RESOURCES, INC. (Exact name of registrant as specified in its charter) NEVADA 000-52506 98-0440762 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 9595 Six Pines Drive, Suite 6305, The Woodlands, Texas77380 (Address of principal executive offices) (Zip Code) (337) 706-7056 Registrant's telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. On March 8, 2013, ESP Resources, Inc. (the “Company”) concluded a proxy vote by its shareholders for actions taken by written consent in lieu of a special meeting (the “Proxy”). As the actions were taken by written consent in lieu of a meeting, no shareholder proposals were accepted. Each action subject to a vote by Proxy was described in detail in the Company’s Proxy Statement filed with the SEC on January 24, 2013. With respect to each of the proposals, the shareholders voted as indicated below. 1. Proposal to approve the registration of shares of common stock (Proposal 1): Stockholders ratified the proposal to authorize the registration of Fifty-Seven Million Nine Hundred Forty-Two Thousand Two Hundred Seventy-Eight (57,942,278) shares on a Form S-1 registration statement. For Against Abstentions 2. Proposal to adopt and approve the Amended and Restated Bylaws of ESP Resources, Inc.: Stockholders ratified and approved the Amended and Restated Bylaws of ESP Resources, Inc. For Against Abstentions SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: March 15, 2013 ESP RESOURCES, INC. By: /s/ David Dugas David Dugas Chief Executive Officer
